Walton, J.
Two questions are presented for consideration.
I. Is the verdict so clearly against the weight of evidence as to require us to set it aside. We think it is not.
II. Was the testimony of John T. Winslow properly excluded. We think it was. The plaintiffs, in support of their action, relied upon an alleged statement of the defendant. They called a witness, who gave his recollection of the conversation. They had another witness present, who heard the conversation, but they did not then call him. After they had rested their case, and the defense had been heard, and the defendant had given his recollection of the conversation, (which differed materially from that given by the plaintiffs’ witness,) they proposed to call their other witness, (John T. Winslow,) and examine him in relation to it. The defendant objected, upon the ground that the evidence would be cumulative, not rebutting. The objection was sustained, and the evidence excluded. We think the exclusion was proper. The evidence related to a fact on which the plaintiffs relied in support of their action. It did not relate to new matter brought forward by the defendant. It related to a fact first introduced into the case by the plaintiffs, and on which they relied in support of their action, and in relation to which they had already examined one witness. The testimony of another witness to the same fact, would, therefore, be cumulative, not rebutting evidence. And if the plaintiffs were seasonably notified that when they had once rested their case, and the defense had been heard, they would be confined to rebutting evidence, the evidence was properly excluded. That such notice was seasonably given, we cannot doubt. When the plaintiffs’ counsel first proposed to rest their case, the defendant’s counsel stated that he should ask to have them confined strictly to rebutting evidence; and the presiding judge replied that he supposed the counsel understood the rule; and thereupon, the plaintiffs’ counsel, instead of resting their case, as they at first proposed, proceeded to call another witness; and afterwards, when the evidence under consideration was objected to as cumulative, and not rebutting, they did not object to want of notice, *128but claimed that it was rebutting. We cannot therefore doubt-that the plaintiffs’ counsel understood that when they had once rested then case, and the defense had been put in, they would be confined to rebutting evidence.

Motion and exceptions overruled.

Appleton, C. J., Barrows, Daneorth, Virgin and Peters, JJ., concurred.